IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA
QUAMAIN                 TYJUAN
WILLIAMS,                             NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3332

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 17, 2017.

An appeal from the Circuit Court for Escambia County.
Terry D. Terrell, Judge.

Nancy A. Daniels, Public Defender, and Danielle Jorden, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      In this direct appeal from appellant’s conviction and sentence as a principal

to aggravated assault with a deadly weapon and shooting into a building, we affirm

the denial of appellant’s motion for judgment of acquittal without discussion.

However, we reverse the trial court’s imposition of a public defender lien for
failure to comply with section 938.29, Florida Statutes (2013), and remand with

directions that the trial court hold an evidentiary hearing if it decides to reimpose a

lien in excess of the minimum statutory amount. See Mosley v. State, 194 So. 3d
473, 474 (Fla. 1st DCA 2016); Odom v. State, 187 So. 3d 324, 325-26 (Fla. 1st

DCA 2016); Harmon v. State, 160 So. 3d 939, 940 (Fla. 5th DCA 2015); Houle v.

State, 33 So. 3d 822, 823 (Fla. 4th DCA 2010).

      AFFIRMED in part; REVERSED in part; and REMANDED with directions.

ROBERTS, C.J., JAY and WINSOR, JJ., CONCUR.




                                          2